ORDER
PER CURIAM.
The father, A.P., challenges the judgment of the Circuit Court of Cape Girar-deau County terminating his parental rights to the child, A.P.1 We have reviewed the parties’ briefs and the record on appeal and find no error.
An opinion would have no precedential value. We have provided the parties with *764a memorandum, for their information only, setting forth the reasons for this decision.
We affirm the trial court’s judgment. Rule 84.16(b)(1).

. The trial court terminated the mother's parental rights prior to terminating the father's. The mother did not participate in this trial, nor was she a party to this appeal.